 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 1 of 15 Page ID #:129



1    Kenneth I. Gross, Esq. (SBN: 117838)
     kgross@kigrosslaw.com
2
     Chen Fei Liu, Esq. (SBN: 315519)
3    aliu@kigrosslaw.com
     Law Offices of Kenneth I. Gross & Associates
4    849 S. Broadway, Suite 504
     Los Angeles, CA 90014
5
     Phone: (213) 627-0218 | Fax: (213) 623-4628
6
     Attorneys for Plaintiff DELORIS RANKINS; and D-PROTEIN FOODS LLC, a California
7    Limited Liability Company
8                              IN THE UNITED STATES DISTRICT COURT
9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10

11   DELORIS RANKINS, D-PROTEIN FOODS                 Case No.: 8:20-cv-01489-JWH-DFM
12   LLC, a California Limited Liability Company,

13                  Plaintiffs,
                                                      SECOND AMENDED COMPLAINT
14   vs.
                                                      1. Trademark Infringement
15
     BIO-NUTRITIONAL RESEARCH GROUP,
     INC., a California Corporation doing business 2. Violation of California Business &
16
     as POWER CRUNCH; and DOES 1 through 50, Professions Code Sections 17200, et seq.
17   inclusive,                                    [Unfair Competition]

18                  Defendants.                       3. Violation of Business & Professions Code
                                                      Sections 17500, et seq. [False Advertising]
19

20
                                                      JURY TRIAL DEMANDED
21

22

23          Plaintiff DELORIS RANKINS (“Rankins”) and D-PROTEIN FOODS LLC complain

24   and alleges as follows:
25   ///
26
     ///
27
     ///
28




                                       SECOND AMENDED COMPLAINT - 1
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 2 of 15 Page ID #:130



1                                              PARTIES
2
     1.   She is an individual residing in Orange County, California.
3
     2.   Plaintiff D-Protein Foods, LLC (D-Pro) is a California LLC which is wholly owned by
4
          Plaintiff Rankins with a principal place of business in Laguna Nigel, California. It sells
5

6         protein bars online.

7    3.   Defendant BIO-NUTRITIONAL RESEARCH GROUP, INC. (Bio), is a California
8
          Corporation with a principal place of business in Irvine, California. It is a food
9
          production company which does business as Power Crunch. It sells protein bars, protein
10
          powders and other high protein foods, online and in retail stores.
11

12   4.   The true names and capacities of Defendants DOES 1 through 50, inclusive, whether

13        individual, corporate, associate, or otherwise, are unknown to Plaintiff, who therefore
14
          sues such defendants by such fictitious names.
15
     5.   Plaintiff is informed, believes, and thereon alleges that said DOES 1 through 50,
16
          inclusive, are officers, employees, and/or agents of the other Defendants and/or the alter-
17

18        ego of the Defendants and were acting in that capacity at all relevant times.

19   6.   Plaintiff will seek leave of this Court to amend this Complaint to show the true names
20
          and capacities of DOES 1 through 50, inclusive, when the same have been ascertained.
21
     7.   Plaintiff is informed, believes, and thereon alleges that each of the defendants named
22
          herein as DOES, were and are in some manner responsible for the actions, acts, and
23

24        omissions herein alleged, and for the damage caused by the Defendants and are,

25        therefore, jointly and severally liable for the damage caused to Plaintiffs.
26
     8.   Plaintiffs are informed, believe, and thereon allege that each of the Defendants, including
27
          DOES 1 through 50, inclusive, were, at all times herein relevant, acting in concert with
28




                                      SECOND AMENDED COMPLAINT - 2
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 3 of 15 Page ID #:131



1          and in conspiracy with each and every one of the remaining Defendants. Plaintiff will
2
           amend this Complaint to allege the true names and capacities of such DOES, together
3
           with such allegations as are appropriate, when the same are ascertained.
4
     9.    Each Defendant is sued both as principal and as the servant, agent, employee, co-
5

6          venturer, and co-tortfeasor of the remaining Defendants, and each of them is liable in

7          some manner for the damages to Plaintiff complained of herein.
8
     10.   Plaintiffs are informed, believe, and thereon allege Defendants, and each of them, did at
9
           all material times foresee the nature and extent of the probable consequences of their acts
10
           in proximately causing said damages to Plaintiff, and acted within the course and scope
11

12         of such service, agency, employment, and joint venture, and with the knowledge,

13         permission, and authority, actual and apparent, express and implied, direct and vicarious,
14
           of the remaining Defendants, and each of them.
15
     11.   At all times, each Defendant was either an individual, corporation, partnership,
16
           association, group, or entity, doing business or carrying on business in this District.
17

18   12.   Wherever appearing in this Complaint, each and every reference to Defendants or to any

19         of them, is intended to be and shall be a reference to all Defendants hereto, and to each of
20
           them named and unnamed, including all fictitiously named Defendants, unless said
21
           reference is otherwise specifically qualified.
22
     13.   Plaintiffs are informed, believe, and thereon allege that at all relevant times each of the
23

24         Defendants was the agent, employee, representative, co-conspirator, affiliate, alter-ego,

25         and/or successor-in-interest of each of them, and of each other, and has, in such capacity
26
           or capacities, participated in the acts or conduct alleged herein.
27

28




                                       SECOND AMENDED COMPLAINT - 3
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 4 of 15 Page ID #:132



1                                   JURISDICTION AND VENUE
2
     14.   The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, I337(a), and
3
           1338(a) and (b), because the claims address federal questions concerning the Lanham Act,
4
           15 U.S.C. §1121, trademark infringement of federally registered trademarks pursuant to 15
5

6          U.S.C. §1114, and federal unfair competition pursuant to 15 U.S.C. §1125 (a).

7    15.   The Court has supplemental jurisdiction over the claims arising under the laws of the State
8
           of California, pursuant to 28 U.S.C. §1367(a), because the State law claims are so related
9
           to the federal subject-matter claims that they form part of the same case or controversy and
10
           derive from a common nucleus of operative facts.
11

12   16.   This Court has specific jurisdiction over the Defendants because Plaintiff’s claims for

13         trademark infringement, counterfeiting, and unfair competition arise from harm sustained
14
           in the State of California. Defendants have engaged in purposeful affirmative activity
15
           directed at the State of California by, on information and belief, selling and advertising
16
           their products within the State of California, maintaining offices in the State of California,
17

18         maintaining an interactive website that promotes and advertises Defendants' goods to

19         California consumers twenty-four hours a day, and regularly offering for sale their goods
20
           to persons and entities in the State California. Further, Defendants are causing tortious
21
           injury in the State of California by acts or omissions outside of the State of California and
22
           regularly solicit business in the State of California.
23

24   17.   This Court also has general jurisdiction over the Defendants because Defendants have

25         engaged in continuous and systematic activity within the State of California by, on
26
           information and belief, selling their products in retail stores in the State of California and
27
           within this District, maintaining an interactive website that is directed towards California
28




                                        SECOND AMENDED COMPLAINT - 4
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 5 of 15 Page ID #:133



1          consumers, and regularly distributes its products in the State of California and maintains
2
           production facilities in the State of California, or imports its products for distribution, into
3
           the State of California.
4
     18.   Venue is proper in this District pursuant to 28 U.S.C. §§1391(b)(2) as: (a) a substantial part
5

6          of the events or omissions giving rise to Plaintiffs’ claims occurred in this District; (b)

7          Defendants conduct business in this District; (c) the unlawful acts of Defendants,
8
           complained of herein, have been committed within and/or have had or will have had an
9
           effect in this District; and (f) Plaintiffs who reside in and conduct business in this District,
10
           have been and will continue to be damaged by the unlawful acts of Defendants.
11

12                                    NATURE OF THE ACTION

13   19.   This is an action for trademark infringement, counterfeiting, and unfair competition under
14
           the Federal Trademark Act of 1946, known as the Lanham Act, 15 U.S.C. §1051, et seq.,
15
           and violation of California Business and Professions Code §§ 17200 et seq., and 17500 et
16
           seq.
17

18                                     STATEMENT OF FACTS

19   20.   Plaintiff RANKINS is the owner of federal trademark registration 5,914,510 for D-PRO
20
           WHERE PROTEIN MEETS DELICOUS (the “Mark”) in International Class 5, for
21
           protein supplements formed and packaged as bars. The registration was applied for on
22
           May 8, 2019. Plaintiff has been using the mark at least as early as October 1, 2018. She is
23

24         the sole owner of Plaintiff D-Pro which sells products using the trademarked phrase

25         “Where Protein Meets Delicious”. The mark is prominently displayed on the website of
26
           D-Pro, which primarily sells protein bars.
27

28




                                        SECOND AMENDED COMPLAINT - 5
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 6 of 15 Page ID #:134



1    21.   Plaintiffs sell their products online and have developed a loyal customer base and
2
           realized substantial sales through the offering of high quality, good tasting products, all
3
           bearing the mark, “Where Protein Meets Delicious”. Plaintiff Rankins has spent
4
           significant sums, time, and effort to develop her brand.
5

6    22.   Defendant Bio does business as “Power Crunch” in California and throughout the United

7          States. It sells hi-protein energy bars, a nearly identical product as Plaintiff RANKINS. In
8
           or before the first quarter of 2020, Defendants Bio and DOES 1-30 engaged in a
9
           marketing campaign for their products using the slogan, “Where Protein Meets
10
           Delicious”. This slogan was featured prominently on Defendants’ website in connection
11

12         with the sale of their products, in YouTube videos, which have received in excess of

13         1,000,000 views, were distributed to retail outlets throughout the United States.
14
     23.   On or about May 8, 2020, Bio applied to the United States Patent and Trademark Office
15
           for a trademark in the words “Where Protein Meets Delicious” and stated their first use of
16
           that mark was in June 2019. The application bore serial number 88907477. The applied
17

18         for mark was for Class 5, the same as Plaintiff RANKINS’ registered mark, and the

19         products to which the mark related were described as “protein supplements formed and
20
           packaged as bars”, the exact same description as Plaintiff Rankins’ registered mark.
21
     24.   On or about June 23, 2020, application 88907477 was abandoned by Bio.
22
     25.   The use by Defendants Bio and DOES 1-30 of the mark “Where Protein Meets
23

24         Delicious” is an infringement on the registered mark of Plaintiff Rankins.

25   26.   Despite acknowledging that they were aware of Plaintiff Rankins’ registered mark,
26
           Defendants continued to engage in the marketing campaign described herein and
27
           generated substantial sales and profits, in a sum according to proof.
28




                                       SECOND AMENDED COMPLAINT - 6
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 7 of 15 Page ID #:135



1    27.   At the filing of this lawsuit, Defendant Bio’s unauthorized use of Plaintiff Rankins’ mark
2
           continues and is easily viewable by the consuming public, thereby continuing to generate
3
           confusion, all to the detriment of Plaintiffs.
4
     28.   The federal trademark registration of Plaintiff RANKINS referenced above is valid,
5

6          subsisting, and provides conclusive evidence of the right of Plaintiffs to use the mark

7          “Where Protein Meets Delicious”
8
     29.   Plaintiffs have extensively used the Mark and have advertised, promoted, and offered
9
           products for sale interstate commerce through various channels of trade based on use of
10
           the Mark. As a result, the customers and potential customers of Plaintiffs, and the public
11

12         in general have come to know and recognize the Mark as identifying Plaintiffs’ products

13         as being of the highest quality and taste and associate the Mark with Plaintiffs. Plaintiffs
14
           have, as a result, built up extensive and invaluable goodwill in connection with the sale of
15
           its products offered under its Mark.
16
                                      FIRST CAUSE OF ACTION
17

18                         (Federal Trademark Infringement-15 U.S.C §1114)

19                                        (against all defendants)
20
     30.   Plaintiffs reallege paragraphs 1 - 29 of the complaint and incorporate them by this
21
           reference as though fully set forth herein.
22
     31.   The mark used by Defendants “Where Protein Meets Delicious” is identical to or
23

24         substantially indistinguishable from the Mark of Plaintiff RANKINS in appearance,

25         sound, meaning, and commercial impression, such that the use thereof is likely to cause
26
           confusion, mistake, and deception, and likely has caused, confusion, mistake and
27
           deception as to the authorization and source of the products of the parties hereto, and that
28




                                        SECOND AMENDED COMPLAINT - 7
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 8 of 15 Page ID #:136



1          the public is likely to be confused, deceived, and to assume erroneously that Defendants'
2
           goods are those of Plaintiffs’ or have been produced or authorized by Plaintiffs and vice
3
           versa, or that Defendants are in some way connected with Plaintiffs. Such confusion will
4
           irreparably injure and damage Plaintiffs’ goodwill and reputation, and stifle the growth of
5

6          Plaintiff D-Pro, as well as cause D-Pro to lose profits and for Defendants to profit by the

7          use of the Mark.
8
     32.   As the Counterfeit Mark used on Defendants' goods is identical to or substantially
9
           indistinguishable from the Mark of Plaintiff RANKINS, the public is likely to be
10
           confused and deceived, and to assume erroneously that Defendants' goods have been
11

12         authorized or produced by Plaintiffs or that Defendants are in some way connected with,

13         licensed, sponsored by, or affiliated with Plaintiffs, all to Plaintiffs’ harm and damage.
14
     33.   Plaintiff RANKINS operates a growing business and the actions of Defendants are
15
           particularly damaging and the harm caused is irreparable, done with the intent to remove
16
           a competitor in the marketplace.
17

18   34.   Defendants are not affiliated or connected with any of the Plaintiffs and have not been

19         endorsed by Plaintiffs nor have Plaintiffs’ consented to, approved or condoned
20
           Defendants’ use of the Mark, and Defendants have never obtained the approval or
21
           consent of Plaintiff RANKINS to use the Mark.
22
     35.   Defendants' use of the Counterfeit Mark in connection with the Defendants' products is
23

24         likely to cause confusion, mistake, or deception of consumers as to the source of the

25         products and authorization to use the Mark, in violation of the Lanham Act, including but
26
           not limited to 15 U.S.C. §1114.
27

28




                                       SECOND AMENDED COMPLAINT - 8
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 9 of 15 Page ID #:137



1    36.   Plaintiffs are informed and believe and on that basis allege that Defendants derived
2
           unlawful gains and profits from their infringing use of the Counterfeit Mark.
3
     37.   The goodwill of Plaintiff Rankins’ business using the Mark is of great value, and
4
           Plaintiffs will suffer irreparable harm should Defendants' infringement be allowed to
5

6          continue to the detriment of the reputation and goodwill of Plaintiff D-Pro for which

7          damages cannot be adequately compensated at law.
8
     38.   Plaintiffs have no control over the quality of the goods offered by Defendants. In fact,
9
           there is a pending class action lawsuit against Defendant Bio alleging that it
10
           mischaracterizes its products, and that they do not contain the ingredients represented.
11

12   39.   Thus, the value of the Mark is subject to damage by an entity it cannot control.

13   40.   Unless Defendants are enjoined by this Court from using the Mark, Plaintiffs will
14
           continue to suffer irreparable harm and injury to its goodwill and reputation, as well as
15
           substantial monetary damages.
16
     41.   Such acts of intentional infringement entitle Plaintiff RANKINS to an award of treble
17

18         damages, disgorgement of Defendants' profits, and attorneys' fees and costs in and

19         maintaining this action, pursuant to Section 35(b) of the Lanham Act, 15 U.S.C.
20
           §1117(b).
21
                                    SECOND CAUSE OF ACTION
22
                           UNFAIR COMPETITION [B&P §17200, et seq]
23

24                                      (against all Defendants)

25   42.   Plaintiffs reallege paragraphs 1 - 41 of the Complaint and incorporate them by this
26
           reference as though fully set forth herein.
27
     43.   Defendants have committed all of the aforesaid acts willfully, maliciously and
28




                                       SECOND AMENDED COMPLAINT - 9
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 10 of 15 Page ID #:138



1          oppressively, without regard to Plaintiffs’ legal, contractual, and exclusive proprietary
2
           rights.
3
     44.   Defendants’ acts and practices as detailed above constitute acts of unlawful, unfair or
4
           fraudulent business acts and practices within the meaning of California Business and
5

6          Professions Code § 17200.

7    45.   Pursuant to California Business and Professions Code § 17203, Plaintiffs seek an order
8
           from this Court prohibiting defendants from engaging or continuing to engage in the
9
           unlawful, unfair, or fraudulent business acts or practices set forth herein.
10
     46.   Plaintiffs have incurred and will continue to incur attorney fees in enforcing the rights
11

12         described herein and seek recovery of their attorney fees incurred pursuant to Code of

13         Civil Procedure § 1021.5.
14
                                     THIRD CAUSE OF ACTION
15
                     FEDERAL UNFAIR COMPETITON 15 U.S.C. §1125(a), et seq.]
16
                                        (against all Defendants)
17

18   47.   Plaintiffs reallege paragraphs 1 - 41 of the Complaint and incorporate them by this

19         reference as though fully set forth herein.
20
     48.   Defendants' use of the Mark constitutes unfair competition, and a false or misleading
21
           description or representation of fact, which is likely to deceive customers and prospective
22
           customers into believing that Defendants' goods offered for sale under Defendants'
23

24         counterfeit Mark have been certified or authorized by Plaintiffs, in violation of Section

25         43(a) of the Lanham Act, 15 U.S.C. $ 1125(a), or that Defendants have superior or
26
           exclusive rights to use the phrase “Where Protein Meets Delicious”.
27
     49.   Defendants' actions are unfair in that they are much larger than Bio and have far superior
28




                                       SECOND AMENDED COMPLAINT - 10
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 11 of 15 Page ID #:139



1          resources and ability to influence the common market Plaintiff D-Pro shares with them
2
           and therefore obtain customers at the expense of Plaintiff D-Pro.
3
     50.   Plaintiffs have no control over the nature and quality of Defendants' goods for sale under
4
           Defendants' Counterfeit Mark. Any failure, neglect, or default of Defendants in providing
5

6          goods will reflect adversely on Plaintiffs. In fact, there is presently pending litigation

7          against Defendant Bio, a class action lawsuit relating to the nature and characterization of
8
           the ingredients in their products, which are similar products to those sold by Plaintiffs.
9
     51.   Plaintiffs are informed and believe and on that basis allege that Defendants derived
10
           unlawful gains and profits from its infringement of the Mark.
11

12   52.   The goodwill of Plaintiffs’ business under the Mark is of great value, and Plaintiff D-Pro

13         will suffer irreparable harm to its trade reputation and goodwill if Defendants' acts of
14
           unfair competition are allowed to continue.
15
     53.   Unless enjoined by this Court, Defendants will continue to engage in acts of unfair
16
           competition, to the irreparable damage and injury to Plaintiffs.
17

18   54.   Upon information and belief, from the outset, Defendants have engaged in acts of unfair

19         competition, false representation and designation of origin with knowledge of the
20
           exclusive rights of Plaintiff RANKINS, in and to the Mark, and Defendants continue in
21
           such acts of unfair competition, thus entitling Plaintiffs to an award of its actual damages,
22
           disgorgement of Defendants' profits, and attorneys' fees and costs in bringing maintaining
23

24         this action, pursuant to §35(a) of the Lanham Act, 15 U.S.C. §1117(a).

25   WHEREFORE Plaintiff prays as follows:
26
     1.    For compensatory damages in an amount to be proven at trial according to proof;
27

28




                                       SECOND AMENDED COMPLAINT - 11
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 12 of 15 Page ID #:140



1    2.   For issuance of preliminary and permanent injunctive relief against Defendants, and each
2
          of them, and their respective officers, agents, representatives, servants, employees,
3
          attorneys, successors and assigns, and all others in active concert or participation with
4
          Defendants, enjoining and restraining them from:
5

6            a. imitating, copying, or making any other infringing use of the Mark described

7                herein, or hereafter confusingly similar mark;
8
             b. distributing, offering for distribution, circulating, selling, offering for sale,
9
                 advertising, importing, promoting their products using the Mark or a similarly
10
                 confusing mark, or displaying any simulation, reproduction, counterfeit, copy or
11

12               imitation of the Mark described herein or any confusingly similar mark;

13           c. using any false designation of origin or false description or statement that can or
14
                 is likely to lead the trade, industry or public or individuals erroneously to believe
15
                 that Plaintiffs and Defendants products come from the same source or may come
16
                 from the same source or that Plaintiffs authorized, licensed, or endorsed
17

18               Plaintiff’s products, when such is not true;

19           d. using the names, logos, or other variations thereof of “Where Protein Meets
20
                 Delicious”, in any manner;
21
             e. engaging in any other activity constituting an infringement of the Mark, or the
22
                 rights of Plaintiffs, including in or to the rights to the phrase “Where Protein
23

24               Meets Delicious” in conjunction with the sale of protein bars, health foods, or

25               similar products where consumer confusion is likely;
26
             f. assisting, aiding, or abetting any other person or business in engaging in or
27
                 performing any of the above activities;
28




                                     SECOND AMENDED COMPLAINT - 12
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 13 of 15 Page ID #:141



1    3.   Order Defendants at their own expense, to recall all sold as a result of use of the Mark or
2
          bearing the mark, including since the initiation of the marketing campaign using the
3
          phrase “Where Protein Meets Delicious”, to turn over to Plaintiffs all marketing materials
4
          and advertisements in which the phrased “Where Protein Meets Delicious” is used;
5

6    4.   Order defendants to publish Notice to all those who purchased or otherwise obtained

7         Defendants’ protein bars since the initiation of use of the phrase “Where Protein Meets
8
          Delicious” a statement that the products purchased were not endorsed, licensed or
9
          approved by Plaintiffs and that Plaintiff Rankins has the sole right to use the Mark
10
          “Where Protein Meets Delicious” with regard to the products purchased from
11

12        Defendants, and shall advise in said Notice of this Court’s injunction and Order that

13        Defendants discontinue any use of the Mark or any name or mark that is confusingly
14
          similar to Plaintiff Rankins’ Mark;
15
     5.   Order that Defendants file with this Court and serve upon Plaintiffs within thirty (30)
16
          days after service on Defendants of an injunction in this action, a report by Defendants,
17

18        under oath, setting forth that defendants have complied with the injunction, as well as the

19        steps they have taken to comply;
20
     6.   For general, special, and actual damages for Trademark Infringement; or:
21
     7.   If Plaintiff Rankins so elects, statutory damages of up to $2,000,000 per counterfeit mark,
22
          used, or distributed, pursuant to 15 U.S.C. §1117(c);
23

24   8.   For damages as provided by law or in an amount to be proven at trial for trademark

25        dilution and false designation of origin;
26
     9.   For restitution as provided by law or in an amount to be proven at trial for common law
27
          unfair competition;
28




                                     SECOND AMENDED COMPLAINT - 13
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 14 of 15 Page ID #:142



1    10.   For punitive and exemplary damages in an amount determined to be just to make an
2
           example of and punish defendants;
3
     11.   For attorney fees as provided by law or in an amount to be proven at trial for unfair
4
           business practices;
5

6    12.   For disgorgement of profits gained through the illegal and deceptive practices described:

7    13.   For an Order requiring that Defendants provide complete accountings of the activities
8
           described herein, and that the value of all benefits obtained from their unfair, illegal or
9
           deceptive practices be turned over to Plaintiffs;
10
     14.   For an order that Defendants are the constructive trustees of all sums obtained from their
11

12         unfair, illegal or deceptive practices and activities described herein, and that they are to

13         hold said sums in trust and for the benefit of Plaintiffs;
14
     15.   Designate this action an exceptional case entitling Plaintiff Rankins to an award of her
15
           reasonable attorney fees incurred as a result of this action pursuant to 15 U.S.C. §1117,
16
           and to award said fees to Plaintiffs;
17

18   16.   For costs of suit herein incurred;

19   17.   For prejudgment interest in the amount of ten percent (10%) per annum or the maximum
20
           amount allowed by law; and
21
     18.   For such other and further relief the Court deems just and proper.
22

23   DATED: December 31, 2020                             KENNETH I. GROSS & ASSOCIATES
24

25
                                                       Kenneth I. Gross, Esq.
26                                                     Chen Fei Liu, Esq.
                                                       Attorneys for Plaintiffs
27
                                                       Delores Rankins and D-Protein Foods, LLC
28




                                       SECOND AMENDED COMPLAINT - 14
 Case 8:20-cv-01489-JWH-DFM Document 30 Filed 01/19/21 Page 15 of 15 Page ID #:143



1                                DEMAND FOR A TRIAL BY JURY
2
           Plaintiff hereby demands a trial by jury on all Causes of Action in the Complaint so triable.
3

4

5    Date: December 31, 2020                             KENNETH I. GROSS & ASSOCIATES
6

7
                                                      Kenneth I. Gross, Esq.
8                                                     Chen Fei Liu, Esq.
                                                      Attorneys for Plaintiffs
9
                                                      Delores Rankins and D-Protein Foods, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      SECOND AMENDED COMPLAINT - 15
